COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Mabel Nebo Gibson v. Ekto Holdings, Trustee of 17330 Baronshire
                          Trust UDT 6/25/13

Appellate case number:    01-14-00380-CV

Trial court case number: 1045664

Trial court:              County Civil Court at Law No. 3 of Harris County

        This appeal was stayed pursuant to the notices of bankruptcy, filed in this Court on
November 13, 2014, stating that appellant, Mabel Nebo Gibson, had filed, on November 3, 2014,
a petition for relief under Chapter 13 of Title 11, United States Code, in Case 14-36047, in the
United States Bankruptcy Court for the Southern District of Texas. See TEX. R. APP. P. 8.2; see
also 11 U.S.C. § 362(a) (automatic stay in bankruptcy). Appellee, Ekto Holdings, Trustee of
17330 Baronshire Trust UDT 6/25/13, has filed an unopposed motion to reinstate the appeal.
Appellee’s motion reflects that the bankruptcy case has been dismissed and includes a copy of
the bankruptcy court’s Order of Dismissal, entered on November 20, 2014. The motion further
reflects that appellant filed a second petition for relief under Chapter 13 of Title 11, United
States Code, in Case 14-36758, in the United States Bankruptcy Court for the Southern District
of Texas, and includes a copy of the bankruptcy court’s Order Dismissing Case, entered on
March 24, 2015. Accordingly, we grant appellee’s motion and reinstate the case on the Court’s
docket. See TEX. R. APP. P. 8.3(a).

      Appellee’s Response to Appellant’s Motion for Rehearing and to Reinstate Case on
Docket, received on July 23, 2015, is filed in this appeal. See TEX. R. APP. P. 8.2.

       It is so ORDERED.


Judge’s signature:     /s/ Terry Jennings
                       

Date: August 11, 2015